Filing Date: 10/25/2019
Claimed Priority Date: 07/31/2019 (Provisional 62/880,816)
Applicants: Chen et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 06/23/2021.
Remarks 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 06/23/2021, responding to the Office action mailed on 03/24/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 6, 8, 10, 14-15, and 18, and added new claims 22-27. Accordingly, pending in this application are claims 1-5, 7, 9, 11-13, 16-17, 19, and 21-27.

Response to Amendment

Applicant’s amendments to Drawings have overcome the Drawing objections previously set forth in the Non-Final Office action mailed on 03/24/2021. Accordingly, the objections to Drawings are hereby withdrawn.
Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, as previously set forth in the same Office action. 

EXAMINER’S AMENDMENT



This application is in condition for allowance, except for the formal matters related to the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:




Replace the title with -- Memory Cell having Top and Bottom Electrodes Defining Recesses --. 

Allowable Subject Matter
Claims 1-5, 7, 9, 11-13, 16-17, 19, and 21-27 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest an integrated chip, comprising a hard mask disposed over the top electrode, the hard mask disposed along interior sidewalls of the top electrode that define a second recess within an upper surface of the top electrode; and a protective layer disposed over the hard mask, the protective layer disposed along interior sidewalls of the hard mask that define a third recess within an upper surface of the hard mask.
Regarding claim 12, the prior art of record fails to disclose or suggest an integrated chip, comprising a hard mask disposed on the top electrode, wherein the ferroelectric material, the top electrode, and the hard mask respectively have sidewalls defining a recess disposed over a bottommost surface of the bottom electrode; and a protective layer disposed on the hard mask, wherein the protective layer has sidewalls defining an additional recess disposed over the bottommost surface of the bottom electrode.
Regarding claim 21, the prior art of record fails to disclose or suggest an integrated chip, comprising a masking layer disposed directly between the interior sidewalls of the top electrode defining the recess and over the flat upper surface of the top electrode, wherein the masking laver is completely confined between outermost edges of the flat upper surface of the top electrode and has sidewalls that are coupled to a second horizontally extending surface that is below the flat upper surface of the top electrode; and a conductive contact extending through the masking layer and to the top electrode, wherein the conductive contact is directly over the flat upper surface of the top electrode.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose memory structure comprising top and bottom electrodes defining recesses, and having some features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814